UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 05-6219



LAVELLE AULTMAN, JR.,

                                               Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                                Respondent - Appellee.



                               No. 05-6744



LAVELLE AULTMAN, JR.,

                                               Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-401)


Submitted:   August 18, 2005                 Decided:   August 24, 2005
Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lavelle Aultman, Jr., Appellant Pro Se.     Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Lavelle    Aultman,      Jr.,   seeks     to    appeal       the    district

court’s orders denying his motion to amend and denying relief on

his petition filed under 28 U.S.C. § 2254 (2000).                   The orders are

not   appealable    unless    a    circuit    justice      or     judge       issues    a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).                  A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies          this    standard      by

demonstrating      that   reasonable       jurists    would        find       that   his

constitutional     claims    are   debatable    and       that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record   and   conclude     that   Aultman    has    not    made    the       requisite

showing. Accordingly, we deny Aultman’s motions for certificate of

appealability, expansion of certificate of appealability, and leave

to proceed in forma pauperis.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                     - 3 -